UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7596



JIMMIE WASHINGTON,

                                           Petitioner - Appellant,

          versus


WILLIAM DAVIS, Warden; ATTORNEY GENERAL OF THE
STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.




                            No. 98-6623



JIMMIE WASHINGTON,

                                           Petitioner - Appellant,

          versus


WILLIAM DAVIS, Warden; ATTORNEY GENERAL OF THE
STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-97-1801-2-8AJ)
Submitted:   September 10, 1998       Decided:   September 30, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmie Washington, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated appeals, Appellant first appeals the

district court’s order denying his motion to reconsider a non-

existent dismissal order. Appellant also filed a notice of appeal

after the court’s order extending the time for the respondents to

reply to Appellant’s 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998),

petition and noting that the matter could be considered by a magis-

trate judge with the parties’ consent. We dismiss the appeals for

lack of jurisdiction because the orders are not appealable. This

court may exercise jurisdiction only over final orders, see 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders. See 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders

here appealed are neither final orders nor appealable interlocutory

or collateral orders.

     We deny a certificate of appealability and dismiss the appeals

as interlocutory. Appellant’s motion to place these appeals in

abeyance is denied. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                3